In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in *1060International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147) and International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), the court found and held that export value as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining value of the canned meat products (dog meat) exported from Argentina on or about November 28, 1960, described on the invoice of the entry covered by this appeal to reappraisement and that such value is the appraised value, less the Argentine retention tax equal to 49.8 Argentine pesos per carton.